         Case 1:19-mc-00195-KPF Document 14 Filed 08/29/19 Page 1 of 3




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

COMMISSIONS IMPORT EXPORT S.A.,

                        Petitioner-Judgment Creditor,
                                                              No. 1:19-mc-00195 (KPF)
           -against-

                                                              [PROPOSED] ORDER
REPUBLIC OF THE CONGO, as Judgment Debtor,                    TO SHOW CAUSE
and ECREE LLC, as Fraudulent Transferee of the
Judgment Debtor,

                        Respondents.


               Upon the Notice of Petition and Petition in this proceeding, the accompanying

Declaration of Charles R. Jacob III, executed on August 28, 2019, and the Exhibits attached

thereto, the accompanying Memorandum of Law, and in furtherance of the Court’s Order of

August 27, 2019, it is hereby:

               ORDERED, that the Respondents, the Republic of the Congo (the "Republic")

 and Ecree LLC (“Ecree”), show cause why an Order should not be entered:

               (i)     Pursuant to Fed. R. Civ. P. 55(b)(2), entering a default judgment

                       against Respondents for the relief sought in the Notice of Petition and

                       Petition, in the form attached as Exhibit 1 to the accompanying

                       Declaration of Charles R. Jacob III;

               (ii)    Pursuant to New York Judiciary Law § 27(b) and Fed. R. Civ. P.

                       58(a), amending the judgment entered in the United States District

                       Court for the District of Columbia on October 9, 2013 as duly



4834-1747-5742.1
         Case 1:19-mc-00195-KPF Document 14 Filed 08/29/19 Page 2 of 3



                       registered in this Court on June 18, 2014 (the “10/9/2013 Judgment”),

                       so as to convert the 10/9/2013 Judgment from Euros to United States

                       Dollars at the currency conversion rate applicable on October 9, 2013;

                       and pursuant to 28 U.S.C. § 1961 adding applicable post-judgment

                       interest thereto; and

               (iii)   Pursuant to 28 U.S.C. § 1610(c), determining that a reasonable period

                       of time has elapsed following the entry of the judgment entered in the

                       United States District Court for the District of Columbia on August 26,

                       2015 and duly registered in this Court on May 26, 2017 (the

                       “8/26/2015 Judgment”) such that Petitioner may proceed with

                       attachment and execution on the 8/26/2015 Judgment; and it is hereby

                       further

               ORDERED, that Respondents’ papers in response to this Order to Show

Cause, if any, shall be filed by______________________, 2019; any reply papers of

Petitioner shall be filed by ______________________, 2019, and a hearing on Petitioner’s

application for the relief set forth herein shall be held on October 9, 2019, at 3:00 p.m., in

Courtroom 618 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, New York 10007; and it is further

               ORDERED, that service of this Order to Show Cause and its supporting papers

as follows shall be deemed good and sufficient service and notice thereof:

               (i)     On the Republic, by Federal Express, DHL or similar courier sent on or

                       before September ___, 2019, as follows:

                       REPUBLIC OF THE CONGO
                       c/o The Minister of Foreign Affairs


                                                 2
       Case 1:19-mc-00195-KPF Document 14 Filed 08/29/19 Page 3 of 3



                   Ministry of Foreign Affairs
                   Boulevard Alfred Raoul
                   BP: 2070 Brazzaville
                   Republic of the Congo

                   -and-

                   c/o the Ambassador of the Republic
                   to the United States of America
                   1720 16th Street, N.W.
                   Washington, D.C. 20009

                   -and-

                   c/o the Ambassador of the Republic
                   to the Permanent Mission of the Republic
                   to the United Nations
                   14 East 65th Street
                   New York, New York 10065; and

            (ii)   On Ecree, by personal service on the New York Secretary of State on

                   or before September ___, 2019, and by first-class mail addressed as

                   follows, mailed on or before September ___, 2019:

                   ECREE LLC
                   c/o Marina Solo, Esq.
                   K&L Gates LLP
                   One Newark Center, 10th Floor
                   Newark, New Jersey 07102

                   -and-

                   c/o K&L Gates LLP
                   599 Lexington Avenue
                   New York, New York 10022


Dated: New York, New York
       ___________________, 2019

                                                 ______________________
                                                 Hon. Katherine Polk Failla
                                                 United States District Judge


                                           3
